DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 6, 10-14, 16-18, and 21-55 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594, as set forth on pages 10-12 of the Office action mailed on 7/21/2020 and on pages 19-20 of the Office action mailed 3/17/21.

5 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594, in view of Radin et al (US 20100316636, of record) for the reasons set forth on pp. 22-25 of the Office action mailed 3/17/21.

Applicant’s response (p. 16) to the rejection is noted, and consideration of filing a terminal disclaimer once the claims are otherwise in condition for allowance is acknowledged. However, the rejection cannot be held in abeyance.

Claims 1, 6, 10-14, and 21-55 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435, in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record) for the reasons set forth on pp. 25-28 of the Office action mailed 3/17/21.

Claim 5 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435, in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record), and further in view of Radin et al (US 20100316636, of record) for the reasons set forth on pp. 28-33 of the Office action mailed 3/17/21.

Applicants argues (p. 17) that patients who are nonresponders to MTX are a distinct subgroup from those nonresponsive to MTX+TNFalpha antagonist (see, e.g., Oliveira et al., supra). The other prior art does not cure the deficiencies of the claims of the ‘435 patent. The argument has been fully considered, but is not persuasive.  For there reasons discussed below in reference to Oliveira et al. as applied to the arguments for rejections under 35 USC 103 and arguments directed to different patient populations, it is maintained that the instant claims are obvious in view of the claims of ‘435 and the prior art relied upon. Further, there is no exclusion in the ‘435 claims of subjects who also do not effectively respond to TNFalpha antagonist treatment. It is maintained for the reasons of record that in view of the prior art relied on, the 


Claims 1, 5, 6, 10-14, 16-18, 21-55 remain rejected on the ground of nonstatutory double patenting as being unpatentable separately over (1) claims 1-9 of U.S. Patent No. 8,568,721 (‘721, cited in the IDS filed 4/20/18), (2) claims 1-14 of U.S. Patent No. 9,308,256 (‘256, cited in the IDS filed 4/20/18), (3) claims 1-19 U.S. Patent No. 8,192,741, and (4) claims 1-11 of U.S. Patent No. 8,080,248, each in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and the definition of sariliumab in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
All patent claims are drawn to a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27, which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is administered at a dose of 50 to 200 mg. Patents (2), (3), and (4) specify that administration is 1 or 2 weeks apart. Patents (1) and (3) and (4) specify that administration is subcutaneous. Patents (1), (2) and (4) specify there is a second therapeutic agent also administered, wherein the agent may be methotrexate (a DMARD).  
Not claimed by the instant application, but which is claimed by the patents is as follows: Patent (4) further specifies there is a decrease in a biomarker selected from C-reactive protein (CRP), serum amyloid A (SAA), erythrocyte sedimentation rate (ESR) or serum hepcidin (claims 9-10), including wherein serum hepcidin is reduced at least 60% 8 days after treatment (claim 11).  Patent (2) specifies certain KDs measured by plasmon resonance for the antibody (claims 1, 3-5 and 8).  
Not claimed by the patents, but which is claimed in the instant application is as follows: All claims of the instant application require that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate. Methotrexate is administered between 6 and 25 mg/wk (claims 6, 37, 43, 49, 55). The subject achieve improvement after 12 
The instant application defines antibody sarilumab as SAR153191, which has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits 15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/wk or biweekly of anti-IL-6R antibody SAR153191 in combination with 10-25 mg methotrexate/week as taught in the ClinicalTrials.gov for treatment of RA in a patient for whom methotrexate had not been sufficiently effective in the past, and substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective, including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery. Also, obvious is wherein the TNF-α antagonist therapy included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of 

Applicant argues (p. 18) that the patents are drawn only to treatment of MTX or TNFalpha antagonist patients but not both, and the prior art does not render the presently claimed method obvious.  The argument has been fully considered, but is not persuasive.  For the reasons discussed below in response to the rejections under 35 USC 103 and, specifically, arguments directed to different patient populations, it is maintained that the instant claims are obvious. Further, there is no exclusion in the patents of patients who also do not effectively respond additionally to TNFalpha antagonist or MTX treatment.  It is maintained for the reasons of record that in view of the prior art relied on, the instant claims are unpatentable on the grounds of nonstatutory double patenting over the patented claims.


Claims 1, 5, 6, 10-14, 16-18, 21-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-25, 27-32, 34-39 of copending Application No. 15/034,531 (‘531) in view of Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18) and as recast to address the following amendment to ‘531: the claims of the copending application no longer require the patient treated to have been previously ineffectively treated with both MTX and a TNFalpha antagonist, but does require treatment including methotrexate for the reasons set forth in the previous Office action and as recast here to address the amendment to ‘531.
Both applications teach a method of treating rheumatoid arthritis, comprising administering once every two weeks about 150-200 mg of an antibody comprising the CDRs or variable regions of the HV of SEQ ID NO:2 and LV of SEQ ID NO:3 and methotrexate.  The instant claims also require wherein the treated subject was previously ineffectively treated by administering a TNF-α antagonist and methotrexate. Administration of the antibody together with administration of 6-25 mg methotrexate/week is claimed (instant claims 5-6, copending claim 7). Unlike ‘531, instant claims 1 and 12-14 as amended specifies the subject achieves at 
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with 
It would have been obvious wherein an ACR20 was achieved by the method of ‘531 and wherein the patients had or had not been also ineffectively treated with a TNFalpha antagonist with or without MTX, as shown by Emery et al. to occur in 20-40% of treated patients. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by Emery for evaluation for a similar treatment with an anti-IL-6R antibody and methotrexate in a subject inadequately responsive to TNF-α antagonist therapy and MTX. Even though the applications recite evaluation of treatment by different standards, they are obvious or equivalent. The duration of any particular treatment is empirically determined by routine optimization. Even though the claims of ‘531 are silent with respect to treatment of patients who also ineffectively responded previous to MTX and a TNFalpha antagonist, it does not exclude such patients. Therefore, it would have been obvious to treat with both an anti-IL-6R antibody and MTX with a reasonable expectation of success as required by the claims.
This is a provisional nonstatutory double patenting rejection.

Applicant argues (bottom of p. 18) that the claims of ‘531 have been amended to delete previous ineffective treatment with a TNFalpha antagonist. Therefore, the claims of the copending application recite a different patient population and is unique from the one disclosed in Emery et al. The argument has been fully considered, but is not persuasive. Because Emery et al. teaches that 20-40% of patients show ineffective response to TNFalpha antagonists alone or with a DMARD such as MTX, and teaches that TNFalpha antagonist-nonresponsive patients were effectively treated with an anti-IL-6R antibody in combination with methotrexate, it is maintained the instant claims are obvious even if the patient has also previously been ineffectively treated with MTX.  Emery et al. does not teach away from this and the instant 



Claims 1, 5, 6, 10-14, 16-18, 21-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-11, and 18-35 of copending Application No. 17/133,870 (‘870) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), and Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18) for the reasons set forth in the previous Office action.
Both applications teach a method of treating rheumatoid arthritis, comprising subcutaneous administering once every two weeks about 150-200 mg of an antibody comprising the CDRs of the HV of SEQ ID NO:2 and LV of SEQ ID NO:3 (see claim 1 of each), wherein the treated subject was previously ineffectively treated by administering methotrexate. Instant claim 1 also specifies that methotrexate is administered (see claim 2 of copending ‘870), including administration together and administration of 6-25 mg methotrexate/week (instant claims 5-6, copending claims 4-5).  Instant claims 1 and 12-14 as amended specify the subject achieves at least 20% -70% improvement in the American College of Rheumatology core set disease index (ACR) after treatment, as does dependent claim 9 of ‘870. Also claimed in both applications is a decrease in Visual Acuity Score (VAS) of at least 30 and at least 0.3 improvement in Health Assessment Questionnaire Disability Index (HAQ-DI) and at least a 1 mg/dL decrease in level of C-reactive protein in a blood sample, and improvement in European League Against Rheumatism index, as well as at least a 0.6 increase in disease activity score (DAS28) after treatment. The instant application requires for all claims that the subject was previously ineffectively treated by administering a TNF-α antagonist, which is not a claim limitation of copending ‘870.
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg 
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
.
 This is a provisional nonstatutory double patenting rejection.


Applicant argues (p. 19) that ‘870 does not recite patients who were previously ineffectively treated with a TNFalpha antagonist alone or with methotrexate, as required by the instant claims. The prior art fails to cure the deficiencies. The instant method produced unexpected results by effectively treating this difficult to treat population.  Accordingly, the present claims are non-obvious. The argument has been fully considered, but is not persuasive.  Application ‘870 claims are drawn to a method of treating subjects previously ineffectively treated with methotrexate, by subcutaneous administration of the same amount of an antibody with the same structure of as set forth in the instant claims and further administering methotrexate (claim 2 of ‘870). The prior art shows that patients ineffectively treated with a TNFalpha antagonist can be treated the same way. Therefore, it is maintained that the artisan of ordinary skill would have reasonably expected that a patient ineffectively treated with one or both of previous therapies would have successfully been treated with the antibody recited in the claims and methotrexate and that this would not have been unexpected.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 6, 10-14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radin et al (US 20100316636, of record), in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record), and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record), as set forth in the previous Office action.
Radin teaches methods of treating subjects with rheumatoid arthritis by administration of the anti-interleukin-6 receptor (IL-6R) antibody. Specifically, Radin teaches treatment of rheumatoid arthritis in a patient by administering to the patient a therapeutically effective amount of an anti-IL-6R antibody that comprises the complementarity determining regions (CDRs) of the heavy chain variable region having the amino acid sequence of SEQ ID NO: 19, and the CDRs of the light chain variable region of SEQ ID NO:27 (see claim | of the “636 publication). A comparison of these sequences to those recited in instant claim 1 reveals that Radin teaches treatment of rheumatoid arthritis by administration of the same antibody as claimed herein (see below [sequence comparison omitted here]). 
Radin teaches that this antibody can be administered at a dose from about 10 to 500 mg (paragraphs 0043-0045), and particularly about 50 mg to about 200 mg (see “636 claim 14), and can be administered in combination with a second therapeutic agent, including methotrexate (see “636 claims 5 and 7). Radin also teaches that the antibody can be administered according to various schedules, including every two weeks (paragraph 0045), and is preferably administered 
Therefore, Radin teaches treatment of rheumatoid arthritis in a patient having previously been treated with methotrexate, comprising administering to the patient a therapeutically effective amount of methotrexate and about 150 mg to 200 mg of an antibody which comprises a heavy chain variable region comprising the CDRs found in the sequence of SEQ ID NO: 2, and a light chain variable region comprising the CDRs found in the sequence of SEQ ID NO: 3, wherein the antibody is administered subcutaneously and can be administered every two weeks.
Radin is silent with respect to treatment of a subject with RA who was previously ineffectively treated with methotrexate and ineffectively treated with a TNF-α inhibitor.
However, Emery teaches safety and efficacy of an anti-IL-6R antibody in rheumatoid arthritis patients that had previously been ineffectively treated with TNF- α antagonist therapy. Specifically, Emery administered the anti-IL-6R antibody tocilizumab to 499 subjects with moderate-to-severe rheumatoid arthritis, and which had exhibited intolerance or failure to response to one or more TNF- α antagonists within the past year (p. 1516, 2" column, “Patients”). The subjects discontinued etanercept, infliximab, or adalimumab, and every 4 weeks received 8 mg/kg intravenous tocilizumab plus methotrexate (10-25 mg weekly), 4 mg/kg intravenous tocilizumab plus methotrexate, or methotrexate plus placebo (Table 1; p. 1517, 1st column, “Study Design”). Emery also disclosed that the subjects who had exhibited intolerance or failure to a TNF- α antagonist had also received methotrexate (MTX) for 12 weeks (p. 1516, 2nd column, “Patients”), and although Emery did not explicitly state that these subjects exhibited intolerance or failure to MTX treatment, the data presented in Table 1 shows that these subjects were not effectively treated, as shown by RA characteristics including DAS28 scores, % rheumatoid factor, tender and swollen joint counts, visual analog scores (VAS). Furthermore, Figure 2 shows that the subjects treated only with MTX did not exhibit clinical improvement. Therefore, the subjects treated by Emery’s methods can be considered to be ineffectively treated with MTX and ineffectively treated with a TNF-α antagonist.

Furthermore, Choy teaches that serum IL-6 and soluble IL-6R (sIL-6R) have been shown to correlate with rheumatoid arthritis disease activity and radiologic joint damage. Disease improvement observed after treatment with DMARDs was also accompanied by a reduction in serum IL-6 levels, and synovial fluid from rheumatoid arthritis patients containing high levels of IL-6 and sIL-6R was shown to promote osteoclast cell formation when added to co-cultures of osteoblasts and bone marrow cells. In view of these observations, Choy teaches that trials of anti-IL-6 therapies for rheumatoid arthritis are clearly warranted. Choy also discloses that other groups, specifically Wendling et al, also showed that blocking IL-6 in rheumatoid arthritis patients with an anti-IL-6 antibody showed clinical improvement (Choy at p. 3144, 1st column, 3rd paragraph — 2nd column).
With respect to the limitations of claims 1 and 21-25, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Emery and Choy to the methods of Radin, such that Radin’s methods were used to treated a subject who had previously been ineffectively treated with MTX and also ineffectively treated with a TNF-a inhibitor. Radin teaches that RA can be treated by administering an antibody which comprises heavy and light chain variable regions (and therefore identical CDR sequences) to the antibody recited in the instant claims, and teaches acceptable dosages and a preferred route of administration (subcutaneous), and in combination with MTX. Because Emery teaches that the specific population of RA patients which were ineffectively treated with MTX and a TNF-a inhibitor were effectively treated by tocilizumab (an anti-IL-6R antibody) in combination with MTX, and Choy suggests a role for IL-6 in promoting RA, one of ordinary skill would have had a reasonable expectation that Radin’s methods could be used to treat the claimed patient population.

Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. It was well known to combine the teachings of Radin, Emery, and Choy, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
With respect to the limitations in claims 21-25 which recite an improvement in the HAQ-DI after treatment (claim 21), a decrease in VAS after treatment (claim 22), a decrease in the level of CRP after treatment (claim 23), an improvement in EULAR after treatment (claim 24), and an increase in DAS28 after treatment (claim 25), although Radin, Emery, and Cho do not explicitly teach an improvement in HAQ-DI and EULAR, and a decrease in VAS and CRP levels, Emery does show that administration of an anti-IL-6R antibody (tocilizumab) to the claimed patient population resulted in an increase in DAS28 (Fig. 2), and also exhibited other clinical improvement scores (e.g. ACR20, ACR50, ACR70 — see Fig. 2). One of ordinary skill would have reasonably expected that administration of the Radin antibody would also result in clinical benefits to the patient, such as an increase in DAS28 score. Furthermore, because the 
With respect to the limitations of claims 5, 6, 31, 37, 43, 49, and 55, both Radin and Emery teach concomitant administration of an anti-IL-6R antibody and methotrexate, with Radin specifically teaching administration of an antibody that is identical to that claimed herein with methotrexate (see Methods). Although Radin does not explicitly disclose the methotrexate dose, Emery teaches that methotrexate at 10-25 mg/week (p. 1517, 1st column, “Study Design”) can be administered in combination with an anti-IL-6R antibody for effective treatment of the claimed patient population.
With respect to the limitations of claims 10 and 11, Radin teaches administration of its anti-IL-6R antibody at from 50 to 200 mg (Radin claim 14), and teaches that its antibody can be administered every two weeks (paragraph 0045). Radin also states that the administered dose may vary depending on the age and weight of the subject to be treated, target disease, conditions, route of administration, and the like (paragraph 0047), and therefore one of ordinary skill would have had the motivation to determine the most optimal dosage and schedule of administration in order to practice the most effective method of treatment. Radin provides guidance with respect to acceptable doses and schedules of administration, and in view of this guidance, a skilled artisan would have had a reasonable expectation of optimizing the dosage and administration schedule. MPEP 2144.05 states:“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
With respect to the limitations of claims 12-14, Emery shows that targeting the IL-6R in combination with methotrexate resulted in at least a 20% improvement in the ACR20 score, as well as increased in ACR50 and ACR70 scores. One of ordinary skill would therefore have had a reasonable expectation that treating the patients of Emery by the methods of Radin would also result in similar improvements in ACR20, ACRS0, and ACR70 scores, as the Radin antibody targets IL-6R, and Choy suggests that targeting IL-6/IL-6R signaling is therapeutic for treating rheumatoid arthritis. It is also noted that treating the patients of Emery by the methods of Radin would result in treatment of the same patient population as instantly claimed, with the same 
With respect to the limitations of claims 16, 27, 33, 39, 45, and 51, Emery discloses that its subjects exhibited failure to respond or intolerance to one or more TNF-o antagonists (p. 1516, 2" column, “Patients”). Furthermore, Emery teaches that these patients had active rheumatoid arthritis for 6 months or more, suggesting that these patients have been treated with a TNF- α antagonist for at least 3 months.
With respect to the limitations of claims 17, 18, 28, 29, 34, 35, 40, 41, 46, 47, 52, and 53, Emery teaches that its patients were non-responsive to or intolerant to TNF- α antagonists, including etanercept, infliximab, and adalimumab (p. 1516, 2" column, “Patients”). These agents are either antibodies, or in the case of etanercept, a soluble receptor, and can therefore be considered as “biologic” TNF- α antagonists.
With respect to the limitations of claims 26, 32, 38, 44, and 50, Emery shows that treatment of the claimed patient population with a different anti-IL-6R antibody resulted in improved clinical effects for up to 24 weeks (Fig. 2). Because the Radin antibody is also an anti-IL-6R antibody, and Cho suggests a role for IL-6/IL-6R activity in RA, one of ordinary skill would have reasonable expected that treating the patient population of Emery with Radin’s antibody in combination with MTX would also result in the clinical benefits (improvements in HAG-DI, DAS28, EULAR, decreases in CRP, VAS). Furthermore, because the method suggested by Radin, Emery, and Choy would treat the same population as claimed herein, with the same therapeutic agents and at the same doses and routes of administration, the limitations of these claims would be natural consequences of practicing this method.
With respect to the limitations of claims 30, 36, 42, 48, and 54, although Radin does not explicitly name its antibody as sariliumab, it comprises the heavy chain variable region which is identical to the sequence of SEQ ID NO: 2, and a light chain variable region which is identical to the sequence of SEQ ID NO: 3 (see above), and the instant specification teaches that this antibody is sarilumab (p. 21, lines 21-24). Therefore, even though the Radin antibody is not identified as “sarilumab”, the instant specification shows that it is.


12 weeks in 49.0% of patients receiving the subcutaneous sarilumab dosing regimen according the subject claims.  In contrast, higher intravenous tocilizumab dosing regimen disclosed in Emery achieved an ACR20 at 25 weeks by only 30.4% of patients.” These ARC20 data indicate subcutaneous treatment with sarilumab of methotrexate unresponsive-patients is unexpectedly effective. The lower dosage used for the instant invention that produced a greater response rate was unexpected because a higher dose would have been predicted to have been necessary. Additional support for unexpected results was submitted (7/16/21) with Fleischmann et al., a Phase III trial of subcutaneous administration of sarilumab in combination with a disease modifying-anti-rheumatic drug, e.g., methotrexate, to patients previously ineffectively treated with a TNF-alpha inhibitor. This reference showed patients had a significant improvement of ACR20 at 24 weeks compared to placebo. As measured by ACR20 at 24 weeks, there was a difference of 22% at 150mg q2w and 27% at 200mg q2w comparing treated patients to those receiving placebo for achievement of ACR20 (Table). Because of the lower dose of sarilumab used in Fleischmann et al., while producing an ACR20 response in a significantly greater proportion of patients compared to placebo, this supports the unexpected properties of the claimed invention compared to Emery et al.’s use of tocilizumab.  The argument has been fully considered, but is not persuasive. It is noted that the features upon which Applicant relies in the argument directed toward unexpected results (i.e., ACR20 response by any particular time point and for any particular % of patients) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as discussed in MPEP 716.02(d) (see In re Clements, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” Regardless, instant claim 1 as amended requires achievement of 20% improvement in the American College of Rheumatology core set disease index (ACR20) after treatment. Whether Emery et al. showed v. 10.1, as opposed to 49% v. 46% for the instant application).” (See Example 1 and Fig. 2 of the instant specification, patients were previously shown to be inadequately treated with MXT not MTX+TNFalpha antagonist).  The specification provides only prophetic treatment in Example 2 of patients having an inadequate response to at least one TNFalpha antagonist.  If one further reviewed Table 2 of Emery et al., it can be seen that at 24 weeks the difference of 30.2% for 4mg tocilizumab+MTX compared to 10.2% placebo+MTX is for the TNFalpha antagonist infliximab (8mg tocilizumab+MTX response was 44.4%), but the difference at that dosage is even more pronounced when looking at anti-TNFalpha adalimumab-pretreatment (34.5% v. 4.8%). Note that this is at least as effective as Fleischmann et al. Further, it is not unexpected that different drugs would have different efficacies. The claims require at least 20% improvement in ACR20 score. Emery et al. is not relied upon in isolation, but in combination with other prior art. As stated in the previous Office action (p. 19, 1st paragraph), “Radin specifically describes s protocol in which rheumatoid arthritis patients who had previous receive methotrexate for a minimum of 12 weeks were treated by concurrent administration of methotrexate and subcutaneous administration of 50, 100 or 200 mg of the anti-IL-R6 antibody…” having the same heavy and light variable chain sequence as the instant invention, including in combination with methotrexate. Emery et al. teaches safety and efficacy of administration of an IL-6R antibody with methotrexate to RA patients previously ineffectively treated with TNFalpha antagonist therapy. As the claims currently stand, it is maintained for the previous reasons and as discussed above, that the results Applicant relies upon are not unexpected and do not show supra, attached as part of the IDS here since it was not provided or cited in an IDS on 7/16/21, and which was published several years after the effective filing date of the instant application).  What Fleischmann et al. examined was RA patients who had been treated only with TNF inhibitor(s) and not MTX (see “Methods”). While the MOBILITY study (NCT01061736, “Background/Purpose”, see previous Office action for description) is discussed in Fleishmann et al. in which patients were inadequate responders to MTX, that was not the population tested by Fleischmann et al. and reported on in the abstract. The Examiner maintains that it is not surprising that administration of sariliumab subcutaneously with MTX is more effective than placebo with MTX.  Further, before the effective filing date of the invention, it was shown by Roche (https://www.roche.com/dam/jcr:c49f4e4e-d60e-48cc-a14e-c0f1f4107b24/en/inv-update-2011-07-19b-annex.pdf, July 2011) that subcutaneously administered tocilizumab (Actemra®) compared to intravenous infusion was as effective as defined by ACR20 response in RA patients.  Further (end of first page of Roche), “Subcutaneous injection does not require intravenous access, no need to provide infusion facilities, and it may be administered at home if self-injection is approved. Further, it requires a shorter time for administration when compared to intravenous injection. In combination with the already approved intravenous infusion, the subcutaneous injection will offer additional treatment options so that individual patients can choose an administration form that suits their life style, contributing to improved convenience.” This shows motivation and expectation of success for subcutaneous administration of an anti-IL-6R antibody for the treatment of RA. Finally (last paragraph), it is reported, “"Actemra[Symbol font/0xE2] " was approved in the European Union in January 2009 for the treatment of RA in patients who have either responded inadequately to, or who were intolerant to, previous therapy with one or more disease modifying anti-rheumatic drugs (DMARDs) or TNF inhibitors. It is also approved in over 90 other countries, including India, Brazil, Switzerland, and Australia. "Actemra[Symbol font/0xE2] " was approved in the United States in January 2010 for the treatment of adult patients with moderate to severe RA who have had an inadequate response to one or more TNF inhibitors.”  Applicant is referred to Medscape, https://reference.medscape.com/drug/actemra-tocilizumab-999419, to show that Actemra[Symbol font/0xE2] is generically known as tocilizumab, i.e., the anti-IL-6R antibody used by Emery et al. It is maintained that the instant invention requiring subcutaneous administration of the antibody of 
Applicant argues (middle of p. 12 through p. 13), that Radin et al. does not teach treatment of previously ineffectively treated patients or ACR20 score.  Emery does not cure the deficiencies of Radin.  Emery does not teach “a population “previously ineffectively treated by administering methotrexate” as required by the present claims.  Instead Emery discloses a population “refractory to TNF antagonist therapy” (See Emery at Abstract.)”  Applicant notes an Advisory Action of July 19, 2016, that contradicts this.  The argument has been fully considered, but is not persuasive.  There has been no advisory action in this application, which was filed after 2016.  Each application is examined on its own merits.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the previous Office action on p. 14, first paragraph, “[A]lthough Emery did not explicitly state that these subjects exhibited intolerance or failure to MTX treatment, the data presented in Table 1 show that these subjects were not effectively treated,…. Therefore, the subject treated by Emery’s methods can be considered to be ineffectively treated with MTX and ineffectively treated with a TNF-α antagonist.”  It is maintained that the instant claims are obvious and expected over the art of record as a whole for the reasons of record.
	Applicant argues (2nd ¶, p. 13, and p. 16, second paragraph) that Oliveira et al. (J. Rheumatol. 39:8, 2012, cited in the IDS filed 12/17/21) reports that patients who are nonresponders to MTX have a different gene expression profile than those who do not respond to MTX and a TNFalpha antagonist.  Oliveira et al. in the first full paragraphof p. 1531 reports “with our study of the gene expression profiles of RA PMBC, it was possible to distinguish responders from non-responders to MTX and responders and non-responders to MTX plus anti-TNF agents.” (emphasis added by Applicant) Patients who inadequately respond to both MTX and TNFalpha antagonist are a distinct population subgroup with a unique genetic profile. “Furthermore, these patients are difficult to treat, having shown resistance to other therapies and having a proinflammatory genetic profile.” This patient population is not disclosed in Emery. The argument has been fully considered, but is not persuasive. Oliveira et al. (p. 1527, col. 2) 
Applicant discusses at the top of page 15 that Choy does not cure the deficiencies of the other references relied on. The argument has been fully considered, but is not persuasive.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For the reasons set forth in the rejection, it is maintained that the combination of references relied upon supports the obviousness of the instant invention. It is not agreed that the results purported to be unexpected for the patient population to be treated are actually unexpected in view of the prior art.  See also Roche et al. discussed above.



s 1, 5, 6, 10-14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regeneron Pharmaceuticals (https://investor.regeneron.com/news-releases/news-release-details/sanofi-and-regeneron-report-positive-phase-2b-trial-results, 12 July 2011, cited in the IDS filed 4/20/18, ref. #31) in view of ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), ClinicalTrials.gov Study NCT 01217814, Submitted Oct. 7, 2010 (v1) and Emery et al. (Ann. Rheum. Dis. 67:1516-1523, 2008, cited in the IDS filed 4/20/18) and as admitted in the instant specification on p. 21, lines 21-24) for the reasons set forth in the previous Office action.
Regeneron Pharmaceuticals disclosed the results of a positive phase 2B clinical trial, termed MOBILITY, for treatment of rheumatoid arthritis (RA) in patients with previously ineffective response to methotrexate therapy (second and tenth paragraphs). The MOBILITY trial treatment was with sarilumab (REGN88/SAR153191), a high affinity subcutaneously administered fully-human IL-6R antibody in combination with methotrexate (first paragraph). The outcome showed that patients achieved an ACR20 after 12 weeks at the lowest (100mg) and highest doses (200mg) of antibody administered once every two weeks with methotrexate, with the outcome being dose-responsive (third and tenth paragraph). “Sarilumab also demonstrated significant benefits compared to placebo in secondary endpoints, including ACR50, ACR70, and DAS28 scores, additional measures of clinical activity used in RA trials.” (fourth paragraph)  Regeneron does not teach wherein the patient was previously ineffectively treated by administration of a TNF-α antagonist or the dosage of methotrexate. No particular DAS28 score is reported, nor a score of HAQ-DI, Visual Acuity Score (VAS) C-reactive protein (CPR), or European League Against Rheumatism (EULAR).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek of REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patient achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).

Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding 
The instant specification states that antibody sarilumab is SAR153191 and has a heavy chain variable region of SEQ ID NO:2 and light chain variable region of SEQ ID NO:3.
It would have been obvious to the artisan of ordinary skill at the time the invention was made to have used the method disclosed in Regeneron Pharmaceuticals wherein REGN88 (sarilumab) antibody is administered with methotrexate, which is provided at a dose between 6 and 25 mg/week as taught by Emery in a method of treating RA using a different IL-6R antibody therapeutic with methotrexate in patients previously ineffectively treated by administration of a TNF-α antagonist, such as infliximab or etanercept, with a reasonable expectation of success. Similarly, as taught by ClinicalTrials.gov Study NCT01217814, it was obvious to treat such a RA patient for whom TNF-α therapy had been inadequate with anti-IL-6R antibody SAR153191 with a reasonable expectation of success, the success confirmed in Regeneron Pharmaceuticals shown by the improvement in ACR20, -50 and -70, as well as DAS28 score. Further, because of that objective success, one would have likewise reasonably expected HAQ-DI improvement of at least 0.3, VAS to reach at least 30, CPR levels to decrease by at least 1 mg/dL and EULAR index to show improvement of at least some patients after treatment. The connection of these measurements with RA treatment based on ACR score is supported by the results of Emerson et al. and provides a reasonable expectation of successfully achieving them based on the ACR responses discussed by Regeneron Pharmaceuticals.




Claims 1, 5, 6, 10-14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,568,721 (‘721, cited in the IDS filed 4/20/18 in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
et seq. 

US Patent 8,568,721 claims a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg (claim 9). Claim 8 specifies that a second therapeutic agent is also administered, wherein the agent may be methotrexate. The patent does not teach wherein the subject was previously ineffectively treated with a TNF-α antagonist and methotrexate, or wherein the methotrexate is administered between 6 and 25 mg/wk. Nor is it taught that the subject achieves improvement after 12 weeks of treatment or that the subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years. Nor is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study 
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, 
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,568,721 mAb1, every other week in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery, with a reasonable expectation of success. Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 8,568,721 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art to have reasonably expected the other methods of measuring improved RA would have been consistent with those above.




The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US 9,308,256 claims a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg weekly or biweekly (claims 12 and 13). Also claimed is administration of a second therapeutic agent which may be methotrexate (Claim 6). The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 37-41). Example 11 shows that subjects with RA were treated once subcutaneously with 100, 150 or 200 mg mAb1 every week or two and 7-25 mg/wk methotrexate (col. 26, line 66, through col. 27, line 14, and lines 30-32). The subjects had previously been treated for a minimum of 12 weeks with methotrexate (col. 27, lines 28-30). In a second study (Example 12), subjects were treated with single mAb1 dose of 50, 100 or 200 mg and methotrexate, resulting in significant decrease in C-reactive protein (TABLE 17-19). US 9.308,256 does not teach that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate, or achieved improvement after 12 weeks of treatment, or was treated with the 
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with 15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 9,308,256 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery, with a reasonable expectation of success.  Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, 



Claims 1, 5, 6, 10-14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,192,741, (‘741) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US 8,192,741 claims a method of treating RA in a subject comprising subcutaneously administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claims 1-2), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg every week or biweekly (claims 6).  The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. 
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Treatment is conducted for 12 weeks (Study Description). The primary outcome is a measure of percentage of patients achieving ACR20 score.  A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg a biweek subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part 
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug, and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CPR levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 




Claims 1, 5, 6, 10-14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,080,248 (‘248) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the et seq. 

US Patent 8,080,248 teaches a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1) wherein at least one RA-associated biomarker at day 8 exhibits a decrease, and wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg (claims 4 and 9). The biomarker may be C-reactive protein (claim 9). The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 32-38). Claim 7 specifies that a second therapeutic agent is also administered, wherein the agent may be methotrexate. Example 10 shows that a subject with RA was treated once with mAb1 and methotrexate (col. 21, lines 21-27). The antibody was administered as a subcutaneous dose of 50, 100, or 300 mg and methotrexate was at a dose of 7.5-25 mg/wk (col. 21, lines 39-42 and 64-65). In a second study (Example 11), subjects were treated with 6 mAb1 doses of 100, 200 or 150 mg, either every week or every other week (col. 27, lines 18-29) and methotrexate (7-25 mg/wk, col. 27, lines 45-46). Significant decrease in C-reactive protein after 8 days was seen (TABLE 19). The patent does not teach wherein the subject was previously ineffectively treated with a TNF-α antagonist and methotrexate, achieved improvement after 12 weeks of treatment or that the subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years. The patent does not teach a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by biomarkers specifically:  ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).

ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  The primary outcome is a measure of percentage of patients achieving ACR20 score. A second part of the trial is to continue treatment at a selected dose and with methotrexate (see Experimental Part B). Outcomes for this second part are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug, and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). Methotrexate was administered at 10-25 mg weekly (1517, col.1, middle). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/biweek of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,080,248 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery with a reasonable expectation of success. Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 8,080,248 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art to have reasonably expected the other means of measuring improved RA would have been consistent with those above.

	

Applicant discusses on pages 15-16 that the Regeneron Press Release, Clinical Trials, and US patents do not cure the deficiencies of the other references relied on. The references do not teach treatment of the difficult to treat double resistant population.  The present invention produced unexpected results. The argument has been fully considered, but is not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For the reasons set forth in the rejections, it is maintained that the combination of references relied upon supports the obviousness of the instant invention. It is not agreed that the results purported to be unexpected for the patient population to be treated are actually unexpected in view of the prior art.  See the Examiner’s response following the first rejection under 35 USC 103 above, including discussion of Roche et al. as well evaluation of Oliveira et al. cited by Applicants as distinguishing nonresponding patient populations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 9, 2022